239 S.E.2d 483 (1977)
34 N.C. App. 614
In the Matter of Randolph BUNN, juvenile.
No. 778DC494.
Court of Appeals of North Carolina.
December 7, 1977.
*484 Atty. Gen. Rufus L. Edmisten by Associate Atty. Isaac T. Avery, III, Raleigh, for the State.
Kornegay, Bruce & Rice by R. Michael Bruce, Mount Olive, for respondent-appellant.
VAUGHN, Judge.
Defendant brings forward numerous assignments of error directed at the order transferring the case to the Superior Court division.
G.S. 7A-280 provides, in appropriate part, that where probable cause is found in a felony case against a child who has reached his 14th birthday, the judge "may proceed to hear the case . . ., or if the judge finds that the needs of the child or the best interest of the State will be served, the judge may transfer the case to the superior court division for trial as in the case of adults. The child's attorney shall have a right to examine any court or probation records considered by the court in exercising its discretion to transfer the case, and the order of transfer shall specify the reasons for transfer." (Emphasis added.)
Neither the defendant nor the State has the right to have this case disposed of in a particular trial division of the General Court of Justice. The statute leaves the decision on whether the case will be transferred to the Superior Court solely within the sound discretion of the District Court judge who conducts the probable cause hearing. The exercise of that discretion is not subject to review in the absence of a showing of gross abuse.
The judge is not required to make findings of fact to support his conclusion that the needs of the juvenile or that the best interest of the State would be served by transferring the case to the Superior Court division. It is only required that if he elects to order the transfer, he must state his reasons therefor. Here the judge specified as his reason for the transfer that the best interest of the State would thereby be served. He then gave some explanation of his reason. The explanation included his consideration of the deadly nature of the assault involved in the armed robbery, defendant's history of delinquency, and the interest of the State in protecting its citizens from those who have demonstrated that they will threaten human life in order to deprive others unlawfully of their property.
The foregoing considerations make it manifest that the judge did not abuse his discretion in ordering the transfer. See In re Smith, 24 N.C.App. 321, 210 S.E.2d 453 (1974); In re Bullard, 22 N.C.App. 245, 206 S.E.2d 305 (1974), dismissed, 285 N.C. 758, 209 S.E.2d 279. All of defendant's assignments of error have been considered and found to be without merit.
Affirmed.
MORRIS and CLARK, JJ., concur.